Exhibit 10.4

 

[TRAMMELL CROW COMPANY LETTERHEAD]

 

April 6, 2004

 

 

Derek R. McClain

[XXXXXXXXXX]

[XXXXXXXXXX]

 

Re:                               Amendment to Employment Agreement

 

Dear Derek:

 

As you know, you and Trammell Crow Company (the “Company”, or “we”, or “us”) are
parties to that certain employment letter agreement, dated as of October 17,
2003, as supplemented by that certain letter delivered by us to you, dated as of
January 9, 2004 (the “Employment Agreement”), which set forth the terms of your
employment with us.  We and you now wish to amend and supplement the Employment
Agreement in certain respects as set forth in this letter agreement (this
“Amendment”).  We and you both acknowledge and agree that this Amendment is
being made for good and valuable consideration, the receipt and sufficiency of
which are also acknowledged.  Each capitalized term used in this Amendment and
not otherwise defined herein will have the meaning given such term in the
Employment Agreement.

 

1.                                       Amendment.

 

(a)                                  Section 3(d) of the Employment Agreement is
hereby amended and restated to read in its entirety as follows:

 

(d)                                 Resignation by You.  You may terminate your
employment hereunder at any time (i) subject to Section 6(a), for Good Reason or
(ii) without Good Reason.  Prior to a Change in Control and following the second
anniversary of such Change in Control, “Good Reason” means (A) any material
diminution (considering all previous diminutions during the Employment Period in
the aggregate, including all previous diminutions during the Employment Period
which are not material when considered separately) in your position, authority,
powers, functions, duties or responsibilities; provided, however, that Good
Reason may not be asserted by you under this clause (A) after a Non-Renewal
Notice has been given; (B) the relocation or transfer of your principal office
to a location more than 50 miles from your regular work address as of the date
hereof without your consent; (C) any reduction in your Annual Base Salary to an
amount that is less than 90% of the highest Annual Base Salary in effect for you
during the Employment Period; (D) any reduction in your Annual Bonus Target from
your Annual Bonus Target for the calendar year 2003; (E) the

 

--------------------------------------------------------------------------------


 

receipt by you of Awards (excluding Non-Performance Awards) in any calendar year
that differ (as to number, terms or type of Awards), in a manner adverse to you,
from the Awards (excluding Non-Performance Awards) received by you in calendar
year 2002, unless either (1) such adverse differences are in the same manner and
to the same proportional extent as the average (mean) changes made to the Awards
(excluding Non-Performance Awards) received by all other members of the
Executive Officer Committee (excluding the Chief Executive Officer of the
Company) in such calendar year (for purposes of this clause (1), any member of
the Executive Officer Committee in such calendar year who was not a member of
the Executive Officer Committee in calendar year 2002 shall be deemed to have
received an Award of 57,500 stock options in calendar year 2002) or (2) such
adverse differences are directly related to the Board’s good faith assessment of
your relative contribution to the Company or your relative performance as
compared to other members of the Executive Officer Committee (excluding the
Chief Executive Officer of the Company); provided, however, that in the case of
adverse differences pursuant to clause (2), the receipt by you of a number of
any type of Award in such calendar year that is less than one-half of the Final
Average Number of Awards of such type for such calendar year shall constitute
Good Reason; or (F) any failure by the Company to comply with any of the
provisions of Section 2(b) which failure is not contemplated previously within
this definition, excluding in all such cases any isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by you.  Upon or after a
Change in Control but prior to the second anniversary of such Change in Control,
“Good Reason” means (A) any material diminution (considering all previous
diminutions during the Employment Period in the aggregate, including all
previous diminutions during the Employment Period which are not material when
considered separately) in your position authority, powers, functions, duties or
responsibilities in effect immediately prior to the Change in Control (subject
to the same exclusions as provided above prior to a Change in Control and
following the second anniversary of such Change in Control); (B) any reduction
in your Annual Base Salary; (C) (i) any reduction in your Annual Bonus Target
from your Annual Bonus Target for the calendar year 2003 or (ii) the awarding to
you of an Annual Bonus that is less in amount than the Annual Bonus awarded to
you for the calendar year immediately preceding the year during which the Change
in Control occurs; (D) the receipt by you of Awards (excluding Non-Performance
Awards) in any calendar year that differ (as to number, terms or type of
Awards), in a manner adverse to you, from the Awards (excluding Non-Performance
Awards) received by you in calendar year 2002, unless either (1) such adverse
differences are in the same manner and to the same proportional extent as the
average (mean) changes made to the Awards (excluding Non-Performance Awards)
received by all other members of the Executive Officer Committee (excluding the
Chief Executive Officer

 

2

--------------------------------------------------------------------------------


 

of the Company) in such calendar year (for purposes of this clause (1), any
member of the Executive Officer Committee in such calendar year who was not a
member of the Executive Officer Committee in calendar year 2002 shall be deemed
to have received an Award of 57,500 stock options in calendar year 2002) or (2)
such adverse differences are directly related to the Board’s good faith
assessment of your relative contribution to the Company or your relative
performance as compared to other members of the Executive Officer Committee
(excluding the Chief Executive Officer of the Company); provided, however, that
in the case of adverse differences pursuant to clause (2), the receipt by you of
a number of any type of Award in such calendar year that is less than one-half
of the Final Average Number of Awards of such type for such calendar year shall
constitute Good Reason; or (E) any failure by the Company to comply with any of
the provisions of Section 2(b) which failure is not contemplated previously
within this definition; or (F) the relocation or transfer of your principal
office to a location more than 50 miles from your regular work address as of the
date hereof without your consent, excluding in all such cases any isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by you. 
As used in this Agreement:

 

(i)                                     “Annual Bonus Target” means the
percentage of your Annual Base Salary that is authorized to be awarded to you as
an Annual Bonus if certain performance criteria are met.

 

(ii)                                  “Final Average Number of Awards” means,
for any calendar year and for each type of Award granted during such year, the
quotient (rounded up to the nearest whole number) equal to the aggregate number
of Awards of such type (excluding Non-Performance Awards) received by all
members of the Adjusted EOC Group in such calendar year, divided by the number
of members of the Adjusted EOC Group in such calendar year.

 

(iii)                               “Adjusted EOC Group” means, for any calendar
year and for each type of Award granted during such year, the members of the
Executive Officer Committee who are eligible to receive Awards of such type
(excluding members of the Executive Officer Committee who receive
Non-Performance Awards) in such calendar year, excluding the Chief Executive
Officer of the Company and each Outlier Award Recipient in such calendar year;
provided, however, that if more than 50% of the members of the Executive Officer
Committee for any calendar year are determined to be Outlier Award Recipients in
such calendar year, then, notwithstanding the

 

3

--------------------------------------------------------------------------------


 

foregoing, all members of the Executive Officer Committee (excluding the Chief
Executive Officer of the Company) who are eligible to receive Awards of such
type (excluding members of the Executive Officer Committee who receive
Non-Performance Awards) in such calendar year shall be included in the Adjusted
EOC Group for such calendar year with respect to such type.

 

(iv)                              “Non-Performance Awards” means, for any
calendar year and for each type of Award granted during such year, Awards of
such type received by members of the Executive Officer Committee that are
granted to such members primarily in recognition of promotions (as to position,
authority, powers, functions, duties or responsibilities) or in recognition of
becoming a member of the Executive Officer Committee.

 

(v)                                 “Outlier Award Recipient” means, for any
calendar year and for each type of Award granted during such year, each member
of the Executive Officer Committee (excluding the Chief Executive Officer of the
Company) who is eligible to receive Awards of such type (excluding any member of
the Executive Officer Committee who receives Non-Performance Awards) in such
calendar year and who receives a number of Awards of such type (excluding
Non-Performance Awards) in such calendar year that is (i) 150% or more of the
Preliminary Average Number of Awards or (ii) 66 2/3% or less of the Preliminary
Average Number of Awards.

 

(vi)                              “Preliminary Average Number of Awards” means,
for any calendar year and for each type of Award granted during such year, the
quotient (rounded up to the nearest whole number) equal to the aggregate number
of Awards of such type (excluding Non-Performance Awards) received by all
members of the Executive Officer Committee (excluding the Chief Executive
Officer of the Company) in such calendar year, divided by the number of members
of the Executive Officer Committee (excluding the Chief Executive Officer of the
Company) who are eligible to receive Awards of such type (excluding members of
the Executive Officer Committee who receive Non-Performance Awards) in such
calendar year.

 

(vii)                           The phrase “number of Awards” refers to the
underlying number of shares of capital stock of the Company to which the
applicable Award relates.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Section 7(a) of the Employment Agreement is
hereby amended and restated to read in its entirety as follows:

 

(a)                                   You acknowledge that the Company has
trade, business and financial secrets and other confidential and proprietary
information regarding the Company and its business, in whatever form, tangible
or intangible (collectively, the “Confidential Information”), and that during
the course of your employment with the Company you have received, will receive
or will contribute to the Confidential Information.  Confidential Information
includes, to the extent confidential and proprietary to the Company, sales
materials, technical information, processes and compilations of information,
records, specifications and information concerning customers, prospective
customers or vendors, customer and prospective customer lists, and information
regarding methods of doing business.  However, Confidential Information does not
include your general knowledge of and experience in the real estate business or
your personal and professional relationships and it does not include information
that (i) is obtained by you from a source other than the Company or its
affiliates who is not under a duty of non-disclosure to the Company or such
affiliate or (ii) is in the public domain or is or becomes generally available
to the public other than through disclosure by you in violation of the
provisions of this Agreement.

 

2.                                       Agreement Not to Terminate.  We agree
that, notwithstanding any provision to the contrary contained in the Employment
Agreement or this Amendment, we shall not have the right to terminate your
employment, other than for Cause, for a period of time commencing on the date of
this Amendment and ending on the 180th day following the date of this
Amendment.  During this 180-day period, we will (a) disclose to you, or place
you in a position to have access to or develop, Confidential Information, (b)
place you in a position to develop business goodwill on behalf of the Company,
and/or (c) disclose or entrust business opportunities of the Company to you.

 

3.                                       Employment Agreement Otherwise
Unchanged.  Except as specifically amended or supplemented in this Amendment,
the Employment Agreement will continue in full force and effect in accordance
with its terms.

 

4.                                       Counterparts.  This Amendment may be
executed (including by facsimile transmission) in any number of counterparts.

 

5.                                       Governing Law.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS
WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS OF TEXAS OR ANY OTHER
JURISDICTION, AND, WHERE APPLICABLE, THE LAWS OF THE UNITED STATES.

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

By signing and countersigning this Amendment in the appropriate space set forth
below, we and you have agreed to be bound by the terms and conditions set forth
herein, effective as of the date first written above.

 

 

Sincerely,

 

 

 

TRAMMELL CROW COMPANY,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ ROBERT E. SULENTIC

 

Name:

Robert E. Sulentic

 

Title:

Chairman and Chief Executive Officer

 

 

 

Address:

Trammell Crow Company

 

 

2001 Ross Avenue, Suite 3400

 

 

Dallas, Texas  75201

 

 

Attention:  General Counsel

 

 

Telephone:  (214) 863-3000

 

 

Fax:  (214) 863-3125

 

 

 

 

ACKNOWLEDGED AND AGREED BY EXECUTIVE:

 

 

 

 

 

/s/ DEREK R. MCCLAIN

 

 

Name:  Derek R. McClain

 

 

 

 

 

Address:

[XXXXXXXXXX]

 

 

[XXXXXXXXXX]

 

 

Telephone: [XXXXXXXXXX]

 

 

Fax: [XXXXXXXXXX]

 

 

6

--------------------------------------------------------------------------------